Citation Nr: 1817623	
Decision Date: 03/23/18    Archive Date: 04/03/18

DOCKET NO.  16-36 210	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to an effective date prior to September 30, 2010, for the grant of service connection for diabetic nephropathy, associated with diabetes mellitus type II.


REPRESENTATION

Appellant represented by:	Madonna L. Richardson, Agent


ATTORNEY FOR THE BOARD

J. Baker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1967 to March 1969. 
This matter comes before the Board of Veterans' Appeals (Board) on appeal of a February 2013  rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  In a March 2009 rating decision, the RO denied the Veteran's claim of entitlement to service connection for diabetes mellitus; the Veteran neither timely appealed the decision nor submitted any new and material evidence within one year following the decision.

2.  The claim upon which the grant of entitlement to service connection for diabetic nephropathy was based was filed on September 30, 2010, and no document that can be construed as a claim of entitlement to service connection for this disability was received between the prior final denial in March 2009 and this date.


CONCLUSION OF LAW

The criteria for entitlement to an effective date prior to September 30, 2010, for the grant of service connection for diabetic nephropathy, associated with diabetes mellitus type II, have not been met.  38 U.S.C. §§ 5107, 5110 (West 2014); 38 C.F.R. §§ 3.1 (p), 3.155, 3.156(b), 3.400 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duty to Notify and Assist 

With respect to VA's statutory and regulatory notice and duty to assist provisions, the Board notes that the issue on appeal was raised in a notice of disagreement submitted in response to the VA's notice of its decision pursuant to a claim for which the VA had already notified the claimant of the information and evidence necessary to substantiate the claim for service connection.  Under 38 U.S.C. § 5103(a), the VA, upon receipt of a complete or substantially complete application, must notify the claimant of the information and evidence necessary to substantiate the claim for benefits.  However, in this case the issue on appeal did not stem from an application for benefits, it stemmed from a notice of disagreement to the effective date assigned by a VA rating decision.  Under 38 U.S.C. § 7105(d), upon receipt of a notice of disagreement in response to a decision on a claim, the "agency of original jurisdiction" must take development or review action it deems proper under applicable regulations and issue a statement of the case if the action does not resolve the disagreement either by grant of the benefits sought or withdrawal of the notice of disagreement.  If, in response to notice of its decision on a claim for which VA has already given the section 5103(a) notice, VA receives a notice of disagreement that raises a new issue, section 7105(d) requires VA to take proper action and issue a statement of the case if the disagreement is not resolved, but section 5103(a) does not require VA to provide notice of the information and evidence necessary to substantiate the newly raised issue.  See VAOPGCPREC 8-03.

The Board notes that the SOC informed the veteran of the regulation governing effective dates, and informed the veteran of 38 C.F.R. § 3.159.  In light of the above, further development in this regard would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on the VA with no benefit flowing to the veteran are to be avoided).  The VA has satisfied its obligation to notify.

The veteran does not allege, nor does the record reflect, that there exists outstanding evidence relevant to the issue on appeal.  Furthermore, the issue on appeal is for an earlier effective date and all the pertinent evidence is already of record.  As such, the Board finds that VA's duty to assist in this case has been met.  Taking these factors into consideration, there is no prejudice to the veteran in proceeding to consider his appeal.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Legal Criteria

Under VA laws and regulations, a specific claim in the form prescribed by VA must be filed in order for benefits to be paid or furnished to any individual under laws administered by the VA.  38 U.S.C. § 5101(a); 38 C.F.R. § 3.151(a).  

In general, the effective date of an award based on an original claim or a claim reopened after final adjudication of compensation shall be fixed in accordance with the facts found, but shall not be earlier than the date of the receipt of the application.  38 U.S.C. § 5110(a); 38 C.F.R. § 3.400.  

Generally, the effective date of an award of disability compensation based on an original claim shall be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C. § 5110(a); 38 C.F.R. § 3.400.  However, if the claim is received within one year after separation from service, the effective date of an award of disability compensation shall be the day following separation from active service.  38 U.S.C. § 5110(b)(1); 38 C.F.R. § 3.400(b)(2)(i). 

"Claim" is defined broadly to include a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p); Brannon v. West, 12 Vet. App. 32, 34-5 (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).  Any communication or action, indicating an intent to apply for one or more benefits under laws administered by the VA from a claimant may be considered an informal claim.  Such an informal claim must identify the benefits sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  38 C.F.R. § 3.155(a).  To determine when a claim was received, the Board must review all communications in the claims file that may be construed as an application or claim.  See Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992). 

Here, the Veteran initially filed a claim for entitlement to service connection for diabetes mellitus in February 2008.  That claim was denied in a March 2009 rating decision.  The Veteran neither appealed that decision, nor submitted any new and material evidence within one year following the June 2010 decision; the denial therefore became final.  38 U.S.C. § 7105 (c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2017).  The Veteran then filed a claim requesting reopening of the issue of entitlement to service connection for diabetes on September 30, 2010.  While the Veteran did not specifically file a claim for diabetic nephropathy, this diabetic complication was noted at a VA contracted diabetes examination, performed on January 17, 2013.  Thereafter, service connection was granted for diabetes mellitus type II in a rating decision dated December 13, 2012.  The effective date assigned was September 30, 2010, the date that the claim to reopen the claim for service connection for diabetes mellitus type II was received.  Thereafter, the February 2013 rating decision on appeal granted service connection for diabetic nephropathy as related to the service-connected diabetes mellitus type II.  The effective date assigned was September 30, 2010, the date that the claim to reopen the claim for service connection for diabetes mellitus type II was received.  

Generally, when granting entitlement to service connection for a disability in response to an application to reopen a claim that had previously been denied, VA cannot assign an effective date earlier than the date of receipt of the application to reopen.  See 38 U.S.C. § 5110 (a); see also 38 C.F.R. § 3.400 (r) (effective date of reopened claim is date of receipt of claim or date entitlement arose, whichever is later); Comer v. Peake, 552 F.3d 1362, 1370 (Fed. Cir. 2009) ("The earliest effective date for an award based on a veteran's request to reopen a final decision based on new and material evidence is generally the date that the application to reopen was filed").

When determining the effective date of an award of compensation benefits, the Board is required to review all the communications in the file that could be interpreted to be a formal or informal claim for benefits.  See Lalonde v. West, 12 Vet. App. 377, 380-381 (1999).

With respect to the claim of entitlement to service connection for diabetes or diabetic nephropathy, there is no document dated between the RO's final denial in March 2009 and the September 30, 2010 claim that could be construed as a claim for entitlement to service connection for diabetes or diabetic nephropathy. 

Although the Board is sympathetic to the Veteran's appeal for an earlier effective date for the award of service connection, the Board is bound by the applicable statutes and regulations.  38 U.S.C. § 7104(c) (West 2014); 38 C.F.R. § 20.101(a) (2017).  Those laws and regulations provide specific guidance as to the documents on which effective dates may be based, and the fact that a disability or disabilities are of longstanding nature does not warrant a different result under these laws and regulations.  Again, the March 2009 rating decision was a final denial, after which an application to reopen was granted.  A date of the prior claim that was denied in the final denial cannot serve as the basis for the effective date of the grant of service connection for this disability under general effective date principles for the reasons stated above, and neither the Veteran nor his representative have cited any exception to these principles.  To the extent that the Veteran contends that the effective date should be based on the date entitlement arose, the regulations make clear that whether the grant of service connection was based on a claim or an application to reopen, the effective date is the date of the claim or the date entitlement arose, whichever is later, and the date entitlement arose therefore cannot warrant an earlier effective date.  38 C.F.R. § 3.400 (b)(2)(ii), (r).

For the foregoing reasons, the preponderance of the evidence is against entitlement to an earlier effective date for the grant of service connection diabetic nephropathy.  The benefit of the doubt doctrine is therefore not for application and the appeal must be denied.  38 U.S.C.A. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).



ORDER

Entitlement to an effective date prior to September 30, 2010, for the grant of service connection for diabetic nephropathy, associated with diabetes mellitus type II, is denied.




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


